Exhibit 10.1




UNANIMOUS CONSENT OF THE BOARD OF DIRECTORS

OF

DOLAT VENTURES, INC.

Nigar Lila, being the sole officer and a director of Dolat Ventures, Inc., do
hereby consent to the following resolution.

RESOLVED, that the corporation hereby accepts the resignation of Nigal Lila as
president, secretary and director of the Corporation, to become effective
immediately with the appointment of Gary Tice as President, CFO and Secretary of
Dolat Ventures, Inc.

RESOLVED, that the corporation hereby accepts the appointment of Gary Tice as
President, CFO and Secretary of the Corporation, to become effective
immediately.

CERTIFICATE OF RESOLUTION

I, Gary Tice, Secretary of Dolat Ventures, Inc., hereby certify that the
foregoing is a full, true and correct copy of the Resolution of the Board of
Directors of the Corporation, which resolution was duly and regularly adopted by
unanimous consent without a meeting of the Board of Directors on October 15,
2009.




Dated: October 15, 2009

/s/ GARY TICE

Gary Tice
Secretary

I, Nigar Lila, do hereby resign as President, CFO and Secretary and Director of
Dolat Ventures, Inc., effective immediately.

/s/ NIGAR LILA

Nigar Lila

I, Gary Tice, do hereby accept my appointment as President, CFO and Secretary of
Dolat Ventures, Inc., effective immediately.

/s/ GARY TICE

Gary Tice






